                                                           Case 3:20-cv-00313-LRH-CLB Document 57
                                                                                               56 Filed 04/19/21
                                                                                                        04/12/21 Page 1 of 2
                                                                                                                           3



                                                       1   ERIC W. SWANIS, ESQ.
                                                           Nevada Bar No. 6840
                                                       2   GREENBERG TRAURIG, LLP
                                                           10845 Griffith Peak Drive, Suite 600
                                                       3   Las Vegas, Nevada 89135
                                                           Telephone: (702) 792-3773
                                                       4   Facsimile: (702) 792-9002
                                                           Email: swanise@gtlaw.com
                                                       5   CHRISTOPHER J. NEUMANN, ESQ.
                                                           Admitted Pro Hac Vice
                                                       6   GREENBERG TRAURIG, LLP
                                                           1144 15th Street, Suite 3300
                                                       7   Denver, Colorado 80202
                                                           Telephone: (303) 572-6500
                                                       8   Email: neumannc@gtlaw.com
                                                       9   Counsel for Defendants

                                                      10

                                                      11                          IN THE UNITED STATES DISTRICT COURT

                                                      12                                FOR THE DISTRICT OF NEVADA
GREENBERG TRAURIG, LLP




                                                      13   GAILYN HALL,                                             Case No. 3:20-cv-00313-LRH-CLB
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14
                                  Suite 600




                                                                                         Plaintiff,                STIPULATION AND ORDER OF
                                                                                                                 DISMISSAL WITHOUT PREJUDICE
                                                      15
                                                                   v.                                           AS TO DEFENDANT C. R. BARD, INC.
                                                      16                                                        AND BARD PERIPHERAL VASCULAR,
                                                           C. R. BARD, INCORPORATED and BARD                                 INC.
                                                      17   PERIPHERAL VASCULAR, INCORPORATED,
                                                      18                                  Defendants.
                                                      19

                                                      20          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned parties,
                                                      21   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that the above-captioned case be dismissed without
                                                      22   prejudice as to Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc., with each party to
                                                      23   bear its own costs.
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                           1
                                                           Case 3:20-cv-00313-LRH-CLB Document 57
                                                                                               56 Filed 04/19/21
                                                                                                        04/12/21 Page 2 of 2
                                                                                                                           3



                                                       1         IT IS SO STIPULATED.

                                                       2         DATED this 12th day of April 2021.

                                                       3         MCSWEENEY LANGEVIN, LLC                     GREENBERG TRAURIG, LLP

                                                       4
                                                           By:       /s/ David M. Langevin             By:        /s/ Eric W. Swanis
                                                       5
                                                                 DAVID M. LANGEVIN, ESQ.                      ERIC W. SWANIS, ESQ.
                                                       6         Admitted Pro Hac Vice                        Nevada Bar No. 6840
                                                                 dave@weststrikeback.com                      swanise@gtlaw.com
                                                       7         filing@westrikeback.com                      10845 Griffith Peak Drive
                                                                 2116 Second Ave. South                       Suite 600
                                                       8         Minneapolis, Minnesota 55404                 Las Vegas, Nevada 89135
                                                       9         Telephone: (612)746-4646
                                                                 Facsimile: (612) 454-2678                    CHRISTOPHER J. NEUMANN, ESQ.
                                                      10                                                      Admitted Pro Hac Vice
                                                                 KRISTIE L. FISCHER                           1144 15th Street, Suite 3300
                                                      11         Nevada Bar No. 11693                         Denver, Colorado 80202
                                                                 2565 Coral Sky Court
                                                      12         Las Vegas, Nevada 89142                       Counsel for Defendants
GREENBERG TRAURIG, LLP




                                                      13         fischer.kristie@gmail.com
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                                 (702) 218-0253
                                                      14
                                  Suite 600




                                                                 Counsel for Plaintiffs
                                                      15

                                                      16

                                                      17         IT IS SO ORDERED.

                                                      18         DATED this 19th day of April, 2021.
                                                      19                                                   Dated this ____ of _____________, 2021.
                                                      20

                                                      21                                                   ___________________________________
                                                                                                           UNITEDR.STATES
                                                                                                           LARRY     HICKS DISTRICT JUDGE
                                                      22                                                   UNITED STATES DISTRICT JUDGE
                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                       2
